 AVON MIRROR & DISTRIBUTING CO.Avon Mirror & Distributing Co. and Millard J.Hammonds. Case 7-CA-15912January 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 21, 1979, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions'and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Avon Mirror & Distrib-uting Co., Detroit, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge: Thiscase was heard in Detroit, Michigan, on July 18, 1979. Thecharge was filed by Millard J. Hammonds, an individual,herein called Hammonds, on January 3, 1979, and thecomplaint issued on February 1, 1979. The issue raised bythe complaint and litigated at the hearing is whether AvonMirror & Distributing Co., herein called Respondent or the' All dates hereafter are in 1978 unless otherwise stated.2The violations of the wage hour laws involved were not explained on therecord, although Respondent apparently did not contest Hammonds' claimthat it had to pay some back wages. In any event, it was not shown that247 NLRB No. 33Company, refused on or about September 1, 1978.' and at alltimes thereafter, to hire Hammonds because of his activitieson behalf of Giaziers and Glassworkers Local Union No.357, Brotherhood of Painters and Allied Trades, AFL-CIO,herein called the Union. The alleged refusal to hire Ham-monds is argued by the General Counsel to be a violation ofSection 8(a)(3) and (1) of the National Labor Relations Act,as amended, herein called the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Michigan corporation, is engaged in themanufacture, sale, and distribution of glazing and glassworkand related products, and maintains a place of business inDetroit, Michigan. During the past calendar year Respon-dent in its business operations purchased and received at itsDetroit place of business materials valued in excess of$50,000 directly from suppliers located outside the State ofMichigan. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. The complaint alleges,Respondent admits, and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. The TestimonyHammonds was employed by the Union as an organizerfrom November 1, 1965, until August 31, 1977. From June1964 until December 5, 1977, he also held the position offinancial secretary-treasurer for the Union. It was Ham-monds' testimony that shortly after becoming an organizerhe was going through the Union's records and discoveredthat although the Union had a collective-bargaining agree-ment with Respondent it actually had no members employedby Respondent. Accordingly, Hammonds arranged to meetwith some of Respondent's employees and had them join theUnion. Thereafter, Hammonds contacted Isidore Cipriano,president of Respondent, and advised him that his peoplehad signed up with the Union and he would have to paythem union wages. Moreover, he told Cipriano that some ofthe employees had back wages coming to them, but Ciprianorefused to pay any back wages. Hammonds then, in early1966, reported the matter to Blanchard Rice, an employee ofthe wage and hour division of the Department of Labor, andas a result thereof Respondent was required to pay at leastthree employees some back wages.'In succeeding years Respondent and the Union main-tained contractual relations with the last agreements' effec-tive from June 1, 1978, to and including May 31, 1980.Respondent knew that Hammonds had reported any wage violations to thegovernment.Respondent had two agreements with the Union, one coverng employeesengaged in erection and installation of glass products (referred to as the(Continued)225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHammonds had no part in negotiating the agreements withRespondent but did occasionally have contact with Ciprianowhen he would occasionally call the union hall for men.' Italso appears that Hammonds checked with Respondentfrom time to time to insure that the union-security provi-sions of the collective-bargaining agreements were beingcomplied with. Hammonds was responsible for servicing theemployees of Respondent up until August 31, 1977, when heleft his position as a union organizer.Hammonds testified that around the first week of Septem-ber he called the union hall and talked to Frank Schwenck,the business agent of the Union at the time, and asked if hehad any work available, especially for a glasscutter.'Schwenck replied that Cipriano had called and requested aglasscutter but that when Schwenck had told Cipriano thatHammonds was available Cipriano stated that he did notwant Hammonds because Hammonds would cause himtrouble. Following his call to Schwenck, Hammonds tele-phoned Cipriano but was unable to talk to him, even afterrepeated calls to him that day and at least one call thefollowing day. In view of his inability to reach Cipriano,Hammonds telephoned Leonard Isrow, an employee ofRespondent and the union steward at the time for bothinside and outside employees, and asked Isrow to inquire ofCipriano whether Cipriano had called the Union for aglasscutter and, if so, what he had said. The following nightIsrow reported to Hammonds that he had talked to Ciprianoand confirmed that Cipriano had called for a glasscutter,that Schwenck had referred Hammonds, but that Ciprianohad stated he did not want Hammonds because Hammondswould cause him trouble. Hammonds thereafter had noother contact with Respondent and was never hired byRespondent. It was stipulated by the parties hereto thatRespondent did hire an employee as a glasscutter onSeptember 25.Hammonds' testimony concerning his conversations withIsrow was substantially corroborated by Isrow, who testifiedthat a few days after Labor Day he told Cipriano that heheard that he was looking for an inside cutter. Cipriano,according to Isrow, answered that he was and asked if Isrowknew of anybody. Isrow replied that Hammonds waslooking for a job, to which Cipriano responded "1 wouldn'thire that son-of-a-bitch down here because he wouldn'tcause me nothing but trouble." Dennis Cantrall, anotheremployee who was present at the time, testified in accor-dance with Isrow that Cipriano had said that Hammonds"wouldn't do nothing but cause me trouble here."Isidore Cipriano denied that he made the specific remarksattributed to him by Isrow and Cantrall although he didadmit that around September 4 or 5 he did discuss the hiringof Hammonds with Isrow. Cipriano admitted that he mayhave told Isrow he may have said that he did not want anyproblems. Moreover, he added that, if he had mentioned"problems," it would have been a reference to the "trouble"he would have encountered in going against the desires of his"outside" or "glaziers" contract), and the other covering employees engagedin warehousing, cutting, and fabricating of glass products (referred to as the"inside" contract). Both agreements contained union-security provisions.' While there was no exclusive referral agreement between Respondent andthe Union, the Union maintained a list of members who were seekingemployment, and employers, including Respondent, did occasionally contactthe Union for referrals.general salesman Dale McAtamny and Contract ForemanJerry Bolen, whom he had consulted about the hiring ofHammonds and who also rejected Hammonds.According to Cipriano, he had been contacted in thespring of the year by Hammonds about employment but hadno jobs then, although he indicated he would keep Ham-monds in mind. According to Cipriano, under Respondent'shiring practices selection of an individual for hire involvedthe joint agreement of Cipriano, McAtamny, and Bolen. InSeptember Cipriano admittedly consulted separately withMcAtamny and Bolen about the hiring of Hammonds, andboth rejected the idea, both claiming, according to Cipriano,that Hammonds had been out of the trade too long.6Cipriano's testimony regarding his consultations withMcAtamny and Bolen on the hiring of Hammonds was notsupported by them altogether and was contradicted in part.While McAtamny testified that Cipriano had talked to himabout Hammonds, he claimed he simply told Cipriano thathe would not hire Hammonds because he had heard thatHammonds was not industrious. Bolen's testimony wascontradictory because he testified on direct examination thathe told Cipriano that they were in a "slow" period and ifthey were going to reach out and hire somebody it should besomebody who had present experience, but on subsequentexamination he denied there was any discussion of Ham-monds' qualifications with Cipriano and testified that hecould not recall giving Cipriano a reason for not hiringHammonds. Then he testified that they did not needanybody at the time Cipriano talked to him.Cipriano also testified that he did talk to Frank Schwenckat the union hall having called him to see if there were anypeople at the hall who wanted employment, but he addedthat the call was made in November. At that time Schwenckhad mentioned Hammonds and a man named Joe Miller, aglazier or outside man. Cipriano said he told Schwenck thathe did not need Hammond but he did ask for Miller'snumber. He denied saying anything to Schwenck aboutHammond other than that he did not need him.Schwenck, called by Respondent, supported Cipriano'stestimony in part. He related that Cipriano had called him inNovember and he had mentioned Hammonds' name toCipriano as well as Miller's. However, Cipriano, accordingto Schwenck, had said that he did not feel that Hammondswould fit in, that some of the fellows did not like him. Withrespect to Miller, Cipriano had told Schwenck to send Millerover and he would try Miller out on the inside awhile andsee how he worked out.7Schwenck, who had lost anintraunion election for the position of business agent toHammonds on June 4, 1979, was at first evasive about whathe had told Hammonds that Cipriano had said but finallytestified that he did not believe he told Hammonds any ofthe details of what Cipriano had said regarding the refusal toemploy Hammonds.It was Schwenck's additional testimony that he andHammonds initially signed up Respondent's employees for' A cutter is a classification covered by the inside collective-bargainingagreement.I It is undisputed that Hammonds had not worked at the trade during thetime he held a position with the Union. It is also undisputed, however, that hehad in excess of 20 years' experience in the trade prior to taking a positionwith the Union.' Miller was not in fact hired by Respondent at any time.226 AVON MIRROR & DISTRIBUTING CO.the Union, rather than Hammonds' alone. Moreover, hetestified contrary to Hammonds that at the time Respon-dent's employees signed up there was no collective-bargain-ing agreement between Respondent and the Union.B. ConclusionsConsidering the testimony of Hammonds and Schwenck, Icredit Hammonds. While there appear to be obvious errorsin recollection on Hammonds' part,' he impressed me as asincere and truthful witness. It is clear that what Schwenckreported to him about Cipriano's refusal to hire himprompted Hammonds' subsequent attempts to contact Cipri-ano and, finally, to have Isrow find out what the situationwas. Furthermore, Hammonds' version as to the time of histalk to Schwenck about Cipriano's call, September ratherthan November, is more consistent with the time whenCipriano admittedly had talked to McAtamny and Bolenabout hiring Hammonds as well as the time when Respon-dent actually hired an inside man.I found Schwenck less persuasive in demeanor. He wasclearly hostile to Hammonds. Moreover, at the hearing anissue was raised by the General Counsel as to whetherSchwenck's testimony was in violation of the rule invoked onmotion of the parties for sequestration of witnesses. While itappears that there was no actual violation of the rule becausethe testimony of Hammonds on the same subjects subse-quently testified to by Schwenck was given prior to the timethe rule was invoked, Schwenck was evasive in his testimonyabout the extent of Hammonds' testimony he had heard.Thus, he admitted hearing only that part of Hammonds'testimony concerning how Hammonds "signed up" Respon-dent's employees. Schwenck also could not recall whether heheard any of the testimony of Isrow or Cantrall and addedthat if he had heard then he could not recall any of thethings they said. I find Schwenck's failure of recollectionincredible since the testimony of Hammonds, Isrow, andCantrall had been given only a few hours earlier. I concludethat Schwenck was making a deliberate effort to avoid theattack on his testimony based on the alleged violation of thesequestration rule, and this effort taints his entire testimony.I also credit Isrow and Cantrall where their testimonycontradicts that of Cipriano. Both appeared credible indemeanor, and their testimony was for the most partmutually corroborative.' Furthermore, the testimony ofIsrow and Cantrall is enhanced by the fact that they were' Schwenck's testimony that there was no collective-bargaining agreementbetween Respondent and the Union at the time Respondent's employees weresigned in 1966 appears to be more likely than Hammonds' testimony to thecontrary. It is more likely that Respondent would have become liable forviolations of wage and hour law provisions at a time when no agreement wasin existence. It is improbable that any union agreement would have providedwages less than those called for under prevailing wage and hour laws, and theLabor Department would have no obligation to enforce contractual provisionscalling for wages in excess of such laws.I do not credit that testimony of Isrow, however, in which he related thatCipriano referred to Hammonds as a "son-of-a-bitch." Isrow's prehearingaffidavit omitted such a reference, and Cantrell, whom I found particularlycredible, did not attribute such a remark to Cipriano.'° Respondent presented evidence that Hammonds had been injured inAugust presumably to show that he would not have been making inquiryabout a job in September. I conclude such evidence fails to establish thatHammonds would not be looking for a job despite the injury which was to hisankle. Claims statements signed by Hammonds' doctor indicate Hammonds'testifying adversely to Respondent at a time when they werestill employed by Respondent and were, conceivably, subjectto economic reprisal. Such testimony is not likely to be false.Shop-Rite Supermarket, Inc., 231 NLRB 500 (1977). Lastly,Cipriano was equivocal and unconvincing in his testimonyregarding what he told Isrow and Cantrall about not hiringHammonds.The General Counsel contends, on the basis of thetestimony credited above, that the refusal to hire Hammondswas based on Respondent's pretextual reasons and that inactuality Hammonds was not hired because of his priorstatus as an organizer for the Union. In support of thiscontention, the General Counsel points to the backgroundincluding Hammonds' organizing Respondent's employeesand his administration of the union contract, both factorswhich supply motivation, according to the General Counsel,for Respondent's failure to hire Hammonds.Respondent contends, on the other hand, that Hammondswas not hired because of the failure of Cipriano, McAtamny,and Bolen to agree on hiring him. That failure was based,according to Respondent's brief, on Hammonds' lack ofrecent experience in the industry.In considering the pretext argument, it must first beobserved that there was no consensus among Respondent'switnesses as to exactly why Hammonds was not interviewedor hired. Thus, McAtamny's stated reason was that he heardthat Hammonds was not industrious. McAtamny's self-serving testimony in this regard was never substantiated.Bolen was equivocal in stating his reasons, but it appearsthat Bolen based his refusal to consider Hammonds onHammonds' lack of recent experience in the trade and alsobecause Respondent did not need anyone at the time. Thelatter basis is refuted by the fact that Respondent did hire anemployee in September within 2 to 3 weeks after Ciprianodiscussed Hammonds' hiring with Bolen and at a time whenHammonds was clearly available.' Moreover, it is highlyimprobable that Cipriano would have been talking to Bolenabout hiring Hammonds if there had not been a need for anadditional inside man. As to the other basis asserted byBolen for not hiring Hammonds, it must be observed thatRespondent at no time undertook to ascertain Hammonds'qualifications, ability, or recent experience by either aninterview or a test." Bolen's outright rejection of Hammondsbecomes even more suspect in light of his admissions that hereally did not try to establish Hammonds' qualifications,"anticipated availability for work first on September 5, and subsequently onSeptember 11. With such anticipated availability dates, it would not have beenunreasonable for Hammonds to be looking for work in early September, evenif, as it turned out, he collected disability payments up to September 24." While Respondent's brief points out that Hammonds never submitted anapplication for employment or left a telephone number where he might bereached, it is clear that Respondent was well aware that Hammonds could bereached through the Union if Respondent was disposed to consider Ham-monds on a nondiscriminatory basis. Moreover, it is equally clear thatCipriano called the Union for referral of men without their having previouslyfiled employment applications with Respondent and without their havingmade prior contacts with Respondent. Finally, there was no testimony thatHammonds was rejected for employment because he had not gone through theformality of filing an application." Respondent argues that Hammonds could not have been qualified towork with laminated glass which had only come into general use since about1972. 1 find this argument specious in view of the failure to ascertain(Continued)I227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he made no attempt to check out the references of theman subsequently hired for the inside work in September.Based on the foregoing and the contradictory testimony ofRespondent's witnesses, I am persuaded that the reasonsadvanced by Respondent for the failure to hire Hammondsare not the real reason or reasons and are thereforepretextual. The issue remains as to Respondent's truemotivation in refusing to hire Hammonds, and the GeneralCounsel must show by a preponderance of the evidence thatRespondent was moved to reject Hammonds for unlawfulreasons.As stated by the Ninth Circuit Court of Appeals inShattuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466, 470 (1966):Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isnot also self-serving. ... If [the trier of fact] finds thatthe stated motive for a discharge is false, he certainlycan infer that there is another motive. More than that,he can infer that the motive is one that the employerdesires to conceal-an unlawful motive-at least where,as in this case, the surroundings facts tend to reinforcethat inference.Having found the existence of a pretext here, Respon-dent's conduct is susceptible to the inference it actedunlawfully. The resolution of the issue with respect toRespondent's motivation here is complicated by the absenceof any significant evidence of animosity on Respondent'spart toward Hammonds in particular because of his unionposition or against the Union generally. The record does notestablish a bad relationship between Respondent and Ham-monds during the time Hammonds served as an organizer.Moreover, there was no showing that he gave Respondent adifficult time in administering any collective-bargainingagreement. Indeed, no grievances were filed during Ham-monds' administration, nor were there any strikes or otherconduct on Hammonds' or the Union's part during that timewhich would tend to engender some animosity againstHammonds.I am unable, in considering Respondent's motivation, toattach significant weight to Hammonds' involvement some12 to 13 years earlier in either initially organizing Respon-dent's employees or in insuring that the employees "signedup" in keeping with the union-security provisions of anexisting agreement. Nor do I find Hammonds' reporting ofRespondent to the Government for wage and hour lawinfractions of any significance since it was not shown thatRespondent was aware that Hammonds was responsible.Nevertheless, the credited testimony establishes that Cipri-ano told Isrow and Schwenck" that Hammonds was notacceptable for employment because he would cause himtrouble. The impact of that statement cannot be disregarded,and Cipriano's lame effort to explain it away, after conced-ing that he may have said something like it, was hollow andunconvincing. In the absence of some other reasonable andcredible explanations not set forth in argument of counsel orHammonds' qualifications and the absence of evidence showing the extent towhich he would have been required to work with laminated glass if hired." This is based on Hammonds' credited version of what Schwenck told himCipriano had said. While technically hearsay, it was admitted in evidencewithout objection and, thus, constitutes probative evidence. Inland Cities.Inc.. 241 NLRB 374 (1979).contained in the record, it appears that Hammonds' onlycapacity to cause Respondent any trouble would flow fromhis familiarity with the Union-Respondent collective-bar-gaining agreements and the reasonable expectation that as aformer union official he would be more inclined to requirestrict observance by Respondent of those agreements. ThatRespondent had a reasonable basis for fearing strict obser-vance from the agreements was indicated in the testimony ofCantrall who, on examination by Respondent at the hearing,testified without contradiction that notwithstanding theabsence of filed grievances Respondent "never went by theUnion laws."" Accordingly, in view of the pretextualreasons advanced for refusing to hire Hammonds, theinference of unlawfulness to be drawn from such pretextualreasons, and the reinforcement of the inference of unlaw-fulness reflected by Cipriano's statement that Hammondswould cause him trouble lead me to the conclusion, which Ihereby make, that Hammonds was not hired because of hisformer position with the Union.In reaching the conclusion noted above, I have given dueconsideration to the cases cited in Respondent's brief insupport of the argument against a violation here. However, Ifind those cases distinguishable. More specifically, in Superi-or Forwarding Company, 242 NLRB 761 (1979), a case citedby Respondent, no violation was found on the employer'srefusal to hire a former union official notwithstanding theemployer's assertion of false claims for the refusal to hire.There, however, unlawful motivation was not found in therefusal to hire not only because was there a good relationshipbetween the employer and the union representative involvedbut also because the employer had actually invited the unionrepresentative to apply for employment. Nor had theemployer there, unlike here, expressed the concern the unionrepresentative would cause him trouble. Roadway Express,Inc., 243 NLRB 592 (1979), also cited by Respondent, islikewise distinguishable on its facts. There the issue waswhether an employer had violated Section 8(a)(1) of the Actby advising a former union representative that he would notbe hired by the employer because of "problems that existedin our previous relationship." No violation was foundbecause, on the basis of uncontradicted testimony, the"problem" was explained as a reference to a demonstrated"degree of untrustworthiness" on the part of the unionrepresentative while in office, and not to his union positionper se. Since the union representative hearing the employer'sremark was aware of what "problems" the employer alludedto, the remark was found not to be coercive. In the instantcase, Cipriano's reference to Hammonds' causing himtrouble if hired has not been satisfactorily explained away.Considering all the foregoing, I conclude that Respondentdid not consider Hammonds for employment and did notemploy Hammonds because of his former position with theUnion. It is clear that a refusal to employ or consider anindividual for employment for such a reason constitutes aviolation of Section 8(a)(3) and (1) of the Act. ConsolidatedFreightways Corporation of Delaware, 242 NLRB 770 (1979);Peoples Cartage, Inc., 229 NLRB 1223 (1977). I therefore" The General Counsel's offer to prove that if hired Hammonds would havediscovered certain alleged violations of the collective-bargaining agreementswas rejected as irrelevant and speculative.228 AVON MIRROR & DISTRIBUTING CO.find and conclude that Respondent has violated Section8(a)(3) and ( 1) of the Act as alleged in the complaint.CONCI SIONS f1 IVWI. Respondent is an employer enllgaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Sectioe 2(5) of the Act.3. B) refusing to employ Millard J. Hammonds because ofhis former position with, and employment by. the Union.Respondent has engaged in. and is engaging in., unfair laborpractices withinl the meaning of Section 8(a)(3) and ( I ) of theAct.4. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Tillt Rw)tHaving found that Respondent has committed violationsof Section (a)(3) and (1) of the Act. I shall recomimend thatit be required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policiesof the Act.Since I have found that Respondent discrimilatorilyrefused to employ Millard J. Hammonds. it will be recom-mended that Respondet he ordered to employ Hammondsto the position ill which he sought employrmcnt and forwhich he was qualified, granting him the same seniority andother rights and privileges he would have enjoyed absent thediscrimination against him together with backpac. Thebackpay shall be computed in accordance with the formulaapproved in f'i W. Woolworth Co.. 90 NLRB 289 (1950).with interest computed in the manner and amount pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977)."Upon the foregoing findings of fact and conclusions oflaw. and upon the entire record. and pursuant to SectionIO(c) of the Act, I hereby issue the following recommended:ORDER'"The Respondent, Avon Mirror & Distributing Co..Detroit, Michigan, its officers. ageints. successors, and as-signs. shall:1. Cease and desist from:(a) Discouraging membership in Glaziers and Glasswork-ers Local Union No. 357, Brotherhood of Painters andAllied Trades. AFL-CIO. or any other labor organizationby discriminatorily refusing to hire any persons or in anyother manner discriminating against them with regard totheir hire and tenure of employment or any term orcondition of employment.(b) I any like or related manner interfering with.restraining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Millard J. Hamlmonds immediate employment insuch position las he would have been hired, absent thediscrimination against him. with the same senliority andother rights and privileges he %N ould have enjoyed. and nlakehim whole fi r- his loss of earnilings ill the maner set forth inthe section ellntitled "TiThe Remedy.(h) PreseCrve ald. upon request, mlake a ailable to theBoard or its agents. for examination ad copying. all pal rollrecords. social security payment records. timecards, person-niel L'colds and reports, and all other records necessar toallalyc tile amotlt of hbackpa, due under tlie terms of thisOrder.(c) ost at its Detroit. Michigan. place of business copiesof tile att;lched notice m;arked "Appendix."' Copies of saidnotice. on forms pro ided b! the Regional Director lorRegion 7. after being dul. signed bh Respondent's autllo-rized represeltativc. shall be posted bh Respondent iminmedi-atel upon receipt thereof ad be maiim;lillted bh it for 6()coisecuti e days thereafter. il clnspicious places. includingall places where rctices to employccs arc customaril, posted.Reasonable steps shiall he takenl hb Respondent to insureI thatsaid notlices lle ot altered defaced ol- co ered by a;1 othermaterial.(d) Notifl the Regiona;l Director for Region 7. in s. riting,within 20 days from tile date of tllis ()rd1r. 1lha stepsRespondcnt has ta kel to complS heres ith.Sec. g.ncrall.. Itt P mb t' & Ilicltai ( .Is NI Rlt 71i. 17 721I hi2)1hi Ih he cen ii c\ccpiItl , .irc I ilci is p\,lcii hb Sec 112 h i (IhRulle,.' and Rcglll llln l .thIe Nal h I ah1 l R lao l 11 1 l t I iHl(ldI:lC, llI ilioll. anIt ctlonnllclltCnCdl (I<hCl 1hClCIn li.l. a1i prl 0dI.( ICL Si 10 4SIfid 1 , l. IIN ,w lll r. R.aIn *tl \ lor IO rc(l .l het, t i)lld,\" ll\. l l ,1a1 Pj),lL,'\.IlA the cnl th1al lhi% ()rcgt ei cnlcrcey(l h a clyglCll of I'Slte serloe .'otil 11' Appeall. -i \1gl i II11C it e CIllhllg "l i lp ht\ )011cl to1 eN;alitil l I abhl RCilatalor Ilolrl" 1,I ll " 1o. 1BoUa.rIdll P Il il J jdgl ltllof ti tll d Slti , olt 'lf Appeal, lm; l t L g ()rl C l f 1J- NMli-ll.lI l io Rlaions lAeiscAPPENDIXNOIICI. To Ei'l.OYI:i-SPOSrItI) BYi ORDEI)IR 01: HINATIIONAI LABOR Rl.l ATIONS BOARI)An Agency of the Uniled States GovernimentAfterl a hearing in which all parties had an opporlunit topresent their eidence the National Laor Relations Boardhas found that we violated the National Labor Relations Actand has ordered us to post this notice and to ca-r!e out itsprovisions.WL \vll I Not discourage membership i Glaziersand lass\\orkers Local Union No. 357. Brotherhoodof Painlters and Allied Trades. AFL-CI(). or an) otherlaborl- organizatioll. y discriminalorily refusilng to hireI) persons. or ill any;111 other mallnnle r discriminati llngagaillnst them \%ith regard to their hire and tellntire ofemploymenl or any Iterm or condition of employment.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe Wll. NOT in any like or related mannier interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act.WI. wtl I offer employment to Millard J. Hammloldsand make him whole for any loss of pay which he mayhave suftifered by rcason of the discrimlilliation againsthim. plus interest.AVON MIRROR & DISIRIlI I IN( Co.230